Title: Thomas Jefferson to Patrick Magruder, 20 March 1811
From: Jefferson, Thomas
To: Magruder, Patrick


          
            Sir
            Monticello Mar. 20. 11.
          
           Having just now made up the Exhibits to be used in the suit of mr Livingston on the subject of the batture, and finding a printed copy of the petition of the Mayor Etc of N.O. to Congress sufficient for our purpose, I return you the original one which you were so kind as to send me from your office, with my thanks & assurances of great esteem & respect 
          
            Th: Jefferson
          
        